DETAILED ACTION
Response to Amendment
This is the Final office action regarding application 16/695,155 filed November 25, 2019, is in response to the applicants arguments and amendments filed November 5, 2021. Claims 1-20 have been amended. Claims 1-20 are currently pending and are addressed below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiners Note
Examiner Benjamin Fang is no longer the Examiner overseeing this case. Examiner Christopher Fees is the new Examiner of Record. If you have any questions Examiner Fees can be contacted at (303) 297 4343 or Christopher.fees@uspto.gov

Response to Arguments
Applicants arguments and amendments have overcome some of the objections and rejections previously set forth in the Non-Final Office action mailed August 5, 2021. Applicants amendments to the specification have been deemed sufficient to overcome the previous objections through the correction of various minor typographical errors, therefore the objections are withdrawn. Applicants amendments to claim 5 has been deemed sufficient to overcome the previous 35 USC 112(b) rejection through the addition of “and” to the claim, therefore the rejection is withdrawn.  Applicants amendments to claims 10-12 have been deemed sufficient to overcome the previous 35 USC 112(b) rejection through correction of antecedent basis issues, therefore the rejections are withdrawn. Applicants amendments to claims 1, 19, and 20 have been deemed sufficient to overcome the previous 35 USC 102 rejections through the addition of “including: in response to an angle between a direction of an acceleration of the UAV at an end segment of the first time period and a direction of a velocity of the UAV at a beginning segment of the second period being less than a predetermined angle threshold, identifying the launch action as a linear launch; or in response to the angle between the direction of the acceleration of the UAV at the end segment of the first time period and the direction of the velocity of the UAV at the beginning segment of the second period being greater than the predetermined angle threshold, identifying the launch action as a circular launch” as supported by the previous claim 8, therefore the rejections are withdrawn. However as this changes the scope of the claim, new rejections have been made based on the changes in scope of the previously rejected claims, new art rejections have been added below. Additionally applicants arguments filed November 5, 2021 have been fully considered but they are not fully persuasive for the reasons seen below. 

Applicant’s arguments with respect to claim(s) 1, 19, and 20 on pages 16-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 9-10, 14-15, 17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohstal (US 20170322563) in view of Jensen (US-20150175262).

Regarding claim 1, Kohstal teaches a UAV control method (Abstract, “A computer-implemented method for operating an unmanned aerial vehicle in a representative embodiment”), comprising:
collecting status information of a UAV during a launch process, the launch process including at least a first time period during which the UAV has not been launched and is under constraint (Paragraph [0067], "In an “idle” phase, mode, or step 1610, the UAV controller can store the IMU data and run a routine to detect a freefall event")
and a second time period during which the UAV has been launched and is free of constraint (Paragraph [0074], "the system can identify a distance, e.g., D1, D2, D3, corresponding to the magnitude or force of the throw, project the launch vector onto a plane, e.g., 7 feet above the earth's surface, or at the launch altitude, and then set a flight path or trajectory (TR1, TR2, TR3) which will bring the UAV to a position on the plane", here the system continuously records the distance of the UAV from the launch point or to the ground)
identifying a launch action based on the status information (Paragraph [0061], "launching the UAV by hand, while the motion of the launch is measured" and the launch motion is determined by "the direction of the launch can be used to set the direction of a linear trajectory, and the acceleration during the launch (resulting in a launch velocity at and shortly after launch) can be used to set the length of the trajectory")
identifying the launch action as a linear launch (Paragraph [0073] and fig. 17A, "the throw velocity vector can be used to determine the flight path taken by the UAV", here the system is able to determine the launch vector of the throw (launch action type) to be lateral, vertical or a combination and control the UAV to travel along that linear path)
identifying the launch action as a circular launch (Paragraph [0076], “if the user spins the UAV upon release,... the motion can signal the UAV to circle around the user after reaching its turning point”, here the UAV is identifying the spin which is interpreted as a circular launch)
and controlling movements of the UAV in the second time period based on the identified launch action (Paragraph [0061], "The measurements, e.g., the parameters of this motion, can be used to pre-program the trajectory. For example, the direction of the launch can be used to set the direction of a linear trajectory, and the acceleration during the launch (resulting in a launch velocity at and shortly after launch) can be used to set the length of the trajectory").
However Kohstall does not explicitly teach determining an angle between a direction of acceleration of the UAV at an end segment of the first time period and a direction of a velocity of the UAV at a beginning segment of the second period being greater or less than a predetermined angle threshold. 
Jensen teaches methods and systems to control an aerial vehicle including
determining an angle between a direction of an acceleration of the UAV at an end segment of the first time period and a direction of a velocity of the UAV at a beginning segment of the second period being greater or less than a predetermined angle threshold (Paragraph [0074-0075], “For example, the first location 310 may be at a first angle from an axis extending from the ground station 110 that is substantially parallel to the ground 302. In some implementations, the first angle may be 30 degrees from the axis. In some situations, the first angle may be referred to as azimuth, and the first angle may be between 30 degrees clockwise from the axis and 330 degrees clockwise from the axis, such as 15 degrees clockwise from the axis or 345 degrees clockwise from the axis. As another example, the first location 310 may be at a second angle from the axis. In some implementations, the second angle may be 10 degrees from the axis. In some situations, the second angle may be referred to as elevation, and the second angle may be between 10 degrees in a direction above the axis and 10 degrees in a direction below the axis. The term "substantially parallel," as used in this disclosure refers to exactly parallel and/or one or more deviations from exactly parallel that do not significantly impact transitioning an aerial vehicle between certain flight modes described herein.”, here the system is determining an angle of the flight path from a first location, this angle can include a threshold of +/- 10 degrees) (Paragraph [0104], “Based on the determination, the aerial vehicle may determine a variation angle and using the variation angle may vary the second flight path in a manner such that the second flight path is varied from the first flight path at the variation angle.”, here the system is determining a variation angle between a first flight portion and second flight portion). 
Kohstall and Jensen are analogous art as they are both generally related to the control of aerial vehicle systems. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include determining an angle between a direction of acceleration of the UAV at an end segment of the first time period and a direction of a velocity of the UAV at a beginning segment of the second period being greater or less than a predetermined angle threshold of Jensen in the system for controlling an unmanned aerial vehicle of Kohstall in order to improve the performance of the aerial vehicle and reduce power fluctuations (Jensen, Paragraph [0003], “Beneficially, embodiments described herein may help mitigate overheating of components of the aerial vehicle by quickly reducing power generated by the aerial vehicle as it operates. Further, embodiments described herein may help to reduce fluctuations in power output as the aerial vehicle operates in crosswind flight.”). 

Regarding claim 2, the combination of Kohstal and Jensen teaches the system as discussed above in claim 1, Kohstal further teaches
wherein controlling the movements of the UAV in the second time period includes in response to identifying the launch action of the UAV, associating the launch action of the UAV with a trajectory of the UAV (Paragraph [0061], "The measurements, e.g., the parameters of this motion, can be used to pre-program the trajectory. For example, the direction of the launch can be used to set the direction of a linear trajectory, and the acceleration during the launch (resulting in a launch velocity at and shortly after launch) can be used to set the length of the trajectory". The parameters defining the launch action are used to determine a trajectory)
and controlling the UAV to move according to the trajectory (Paragraph [0061], "The measurements, e.g., the parameters of this motion, can be used to pre-program the trajectory. For example, the direction of the launch can be used to set the direction of a linear trajectory, and the acceleration during the launch (resulting in a launch velocity at and shortly after launch) can be used to set the length of the trajectory").

Regarding claim 3, the combination of Kohstal and Jensen teaches the system as discussed above in claim 1, Kohstal further teaches
wherein the status information includes one or more of: a velocity, an acceleration, a location, a displacement including a distance of the UAV relative to a specific reference object, or a pressure change curve on the UAV (Paragraph [0061], "the direction of the launch can be used to set the direction of a linear trajectory, and the acceleration during the launch (resulting in a launch velocity at and shortly after launch) can be used").

Regarding claim 4, the combination of Kohstal and Jensen teaches the system as discussed above in claim 1, Kohstal further teaches
determining whether the UAV has been launched in the first time period (Paragraph [0067], "UAV controller can store the IMU data and run a routine to detect a freefall event 1620... “Freefall” detection as used herein can include detection of a launch event"); and
in response to determining the UAV has been launched, the launch process switches from the first time period to the second time period and starts to identify the launch action of the UAV (Paragraph [0068], "If freefall is detected, the controller can calculate the velocity and attitude of the motion of the UAV relative to the user's frame of reference", here the system is teaching that once freefall is detected, the acceleration, velocity and heading is used to determine the motion of the launch and subsequent trajectory).

Regarding claim 5, the combination of Kohstal and Jensen teaches the system as discussed above in claim 1, Kohstal further teaches 
determining whether the UAV is free of constraint, which includes in response to the pressure change curve on the UAV having dropped to zero, the UAV is free of constraint (Paragraph [0077], "inductance sensors and/or other sensors can be used to determine when the user's hand is no longer touching the UAV device during a release… e.g., input from an inductance sensor, pressure sensor"); 
and after determining the UAV is free of constraint, in response to the UAV having remained to be free of continuous constraint longer than a first time threshold, determine the UAV has been launched (Paragraph [0077], “The determination can be coupled with other contextual factors (e.g., input from an inductance sensor, pressure sensor, and/or other sensor) to distinguish non-launch behaviors (e.g., passive movement while the UAV is worn), from launch behaviors.”, here the system is determining based on multiple sensors that the UAV is free of constraint that the UAV has been launched). 

Regarding claim 6, the combination of Kohstal and Jensen teaches the system as discussed above in claim 1, Kohstal further teaches
detecting one or more of the velocity, the acceleration, or the displacement between the end segment of the first time period and the beginning segment of the second time period to identify launch action of the UAV (Paragraph [0061], "launching the UAV by hand, while the motion of the launch is measured" and the launch motion is determined by "the direction of the launch can be used to set the direction of a linear trajectory, and the acceleration during the launch (resulting in a launch velocity at and shortly after launch) can be used to set the length of the trajectory". The system detects the acceleration and heading at the time of launching to determine how the UAV was launched).  

Regarding claim 7, the combination of Kohstal and Jensen teaches the system as discussed above in claim 1, Kohstal further teaches
detecting one or more of the direction of the acceleration and a direction of velocity at the end segment of the first time period (Paragraph [0073], "Signal processing can be performed to identify the first vector v1 at release") (Paragraph [0069], "the release of the UAV to have happened in a particular time window before the freefall detection event" and "integrating the acceleration over the time window, the routine can determine the velocity vector", here the system is teaching the launch vector is calculated at the point right before the freefall event is detected and the UAV is "free of contraints").

Regarding claim 9, the combination of Kohstal and Jensen teaches the system as discussed above in claim 1, Kohstal further teaches
detecting a motion trajectory of the UAV under a predetermined condition in the first time period (Paragraph [0073], "Signal processing can be performed to identify the first vector v1 at release... the throw velocity vector can be used to determine the flight path taken by the UAV" and Paragraph [0069], "the release of the UAV to have happened in a particular time window before the freefall detection event", here the system is teaching the launch vector is calculated at the point right before the freefall event is detected and the UAV is "free of constraints").  

Regarding claim 10, the combination of Kohstal and Jensen teaches the system as discussed above in claim 1, Kohstal further teaches wherein identifying the launch action further includes one or more of the following
in response to the motion trajectory of the UAV under the predetermined condition in the first time period being a straight line, the launch action is identified to be the linear launch (Paragraph [0073] and fig. 17A, "the throw velocity vector can be used to determine the flight path taken by the UAV", here the system is able to determine the launch vector of the throw (launch action type) to be lateral, vertical or a combination); or
in response to the motion trajectory of the UAV under the predetermined condition in the first period time being a curve, the launch action is determined to be the circular launch (Paragraph [0076], “if the user spins the UAV upon release,... the motion can signal the UAV to circle around the user after reaching its turning point”).

Regarding claim 14, the combination of Kohstal and Jensen teaches the system as discussed above in claim 1, Kohstal further teaches
the method of claim 2, wherein each launch action is associated with one or more of plurality of image capturing parameters (Paragraph [0063], "For example, if the user throws the UAV with the camera pointing toward the user, the UAV can re-assume this orientation when it reaches the target location"), and the method further comprises:
controlling an image capturing device carried by the UAV to capture images based on  the one or more of the plurality of image capturing parameters, the one or more of the plurality of image capturing parameters including composition rules to ensure a target is in a composition position when the UAV is moves along the associated trajectory (Paragraph [0064], "The UAV 1410 can automatically orient the camera toward the user 190... The UAV can also execute other pre-defined maneuvers, e.g., circling the user or following the user, both of which maneuvers can be performed while the camera is trained on the user or other target") (Paragraph [0079], "the UAV can move to a turning point and then use computer vision to follow the user at a set offset angle and distance until it is prompted to return").

Regarding claim 15, the combination of Kohstal and Jensen teaches the system as discussed above in claim 1, Kohstal further teaches
the method of claim 14, wherein the composition rules includes the target being in front of a nose of the UAV (Paragraph [0064], "The UAV 1410 can automatically orient the camera toward the user 190”)
and controlling the movements of the UAV in the second time period includes adjusting a position of the UAV in the associated trajectory or a combination of the associated trajectories based on the status information of the UAV using the composition rules (Paragraph [0064], “The UAV can also execute other pre-defined maneuvers, e.g., circling the user or following the user, both of which maneuvers can be performed while the camera is trained on the user or other target")
and adjusting a horizontal position and a tilt angle of the image capturing device carried by the UAV to ensure the target is in the composition position (Paragraph [0064], “The UAV can also execute other pre-defined maneuvers, e.g., circling the user or following the user, both of which maneuvers can be performed while the camera is trained on the user or other target" Paragraph 79, "the UAV can move to a turning point and then use computer vision to follow the user at a set offset angle and distance until it is prompted to return").

Regarding claim 17, the combination of Kohstal and Jensen teaches the system as discussed above in claim 1, Kohstal further teaches
wherein controlling the movements of the UAV in the second time period includes determining a position of the UAV in the associated trajectory based on the collected status information (Paragraph [0074], "the system can identify a distance, e.g., D1, D2, D3, corresponding to the magnitude or force of the throw, project the launch vector onto a plane, e.g., 7 feet above the earth's surface, or at the launch altitude, and then set a flight path or trajectory (TR1, TR2, TR3) which will bring the UAV to a position on the plane", the system determines where the UAV is along the trajectory to the target location);
in response to a result of the determination of the position of the UAV in the associated trajectory, adjusting the velocity of the UAV to control the UAV to terminate the movements at an end point of the trajectory, wherein terminating the movements includes maintaining the UAV in a hovering state (Paragraph [0074], "the system can identify a distance, e.g., D1, D2, D3, corresponding to the magnitude or force of the throw, project the launch vector onto a plane, e.g., 7 feet above the earth's surface, or at the launch altitude, and then set a flight path or trajectory (TR1, TR2, TR3) which will bring the UAV to a position on the plane", the system moves the UAV on the trajectory until it reaches the target height location and then maintains that height). 

Regarding claim 19, Kohstal teaches
an apparatus for controlling a UAV (Abstract, “A computer-implemented method for operating an unmanned aerial vehicle in a representative embodiment”)
embedded in the UAV (Paragraph [0055], “Each of the UAVs described above can be configured (e.g., programmed) to carry out a variety of tasks. The overall UAV systems described herein can include computers or computer systems in addition to the on-board controllers described above.”), comprising: 
a storage storing computer executable instructions (Paragraph [0057], "The memory 1482 and storage devices 1484 are computer-readable storage media that can store instructions that implement at least some portions of the actions described herein"); 
and a processor configured to execute the computer executable instructions stored in the storage to execute a UAV control method (Paragraph [0059], "implemented by, for example, programmable circuitry (e.g., one or more microprocessors) programmed with software and/or firmware") comprising:
collecting status information of a UAV during a launch process, the launch process including at least a first time period during which the UAV has not been launched and is under constraint (Paragraph [0067], "In an “idle” phase, mode, or step 1610, the UAV controller can store the IMU data and run a routine to detect a freefall event")
and a second time period during which the UAV has been launched and is free of constraint (Paragraph [0074], "the system can identify a distance, e.g., D1, D2, D3, corresponding to the magnitude or force of the throw, project the launch vector onto a plane, e.g., 7 feet above the earth's surface, or at the launch altitude, and then set a flight path or trajectory (TR1, TR2, TR3) which will bring the UAV to a position on the plane", the system continuously records the distance of the UAV from the launch point or to the ground)
identifying a launch action based on the status information (Paragraph [0061], "launching the UAV by hand, while the motion of the launch is measured" and the launch motion is determined by "the direction of the launch can be used to set the direction of a linear trajectory, and the acceleration during the launch (resulting in a launch velocity at and shortly after launch) can be used to set the length of the trajectory")
identifying the launch action as a linear launch (Paragraph [0073] and fig. 17A, "the throw velocity vector can be used to determine the flight path taken by the UAV", here the system is able to determine the launch vector of the throw (launch action type) to be lateral, vertical or a combination and control the UAV to travel along that linear path)
identifying the launch action as a circular launch (Paragraph [0076], “if the user spins the UAV upon release,... the motion can signal the UAV to circle around the user after reaching its turning point”, here the UAV is identifying the spin which is interpreted as a circular launch)
and controlling movements of the UAV in the second time period based on the identified launch action (Paragraph [0061], "The measurements, e.g., the parameters of this motion, can be used to pre-program the trajectory. For example, the direction of the launch can be used to set the direction of a linear trajectory, and the acceleration during the launch (resulting in a launch velocity at and shortly after launch) can be used to set the length of the trajectory").  
However Kohstall does not explicitly teach determining an angle between a direction of acceleration of the UAV at an end segment of the first time period and a direction of a velocity of the UAV at a beginning segment of the second period being greater or less than a predetermined angle threshold. 
Jensen teaches methods and systems to control an aerial vehicle including
determining an angle between a direction of an acceleration of the UAV at an end segment of the first time period and a direction of a velocity of the UAV at a beginning segment of the second period being greater or less than a predetermined angle threshold (Paragraph [0074-0075], “For example, the first location 310 may be at a first angle from an axis extending from the ground station 110 that is substantially parallel to the ground 302. In some implementations, the first angle may be 30 degrees from the axis. In some situations, the first angle may be referred to as azimuth, and the first angle may be between 30 degrees clockwise from the axis and 330 degrees clockwise from the axis, such as 15 degrees clockwise from the axis or 345 degrees clockwise from the axis. As another example, the first location 310 may be at a second angle from the axis. In some implementations, the second angle may be 10 degrees from the axis. In some situations, the second angle may be referred to as elevation, and the second angle may be between 10 degrees in a direction above the axis and 10 degrees in a direction below the axis. The term "substantially parallel," as used in this disclosure refers to exactly parallel and/or one or more deviations from exactly parallel that do not significantly impact transitioning an aerial vehicle between certain flight modes described herein.”, here the system is determining an angle of the flight path from a first location, this angle can include a threshold of +/- 10 degrees) (Paragraph [0104], “Based on the determination, the aerial vehicle may determine a variation angle and using the variation angle may vary the second flight path in a manner such that the second flight path is varied from the first flight path at the variation angle.”, here the system is determining a variation angle between a first flight portion and second flight portion). 
Kohstall and Jensen are analogous art as they are both generally related to the control of aerial vehicle systems. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include determining an angle between a direction of acceleration of the UAV at an end segment of the first time period and a direction of a velocity of the UAV at a beginning segment of the second period being greater or less than a predetermined angle threshold of Jensen in the system for controlling an unmanned aerial vehicle of Kohstall in order to improve the performance of the aerial vehicle and reduce power fluctuations (Jensen, Paragraph [0003], “Beneficially, embodiments described herein may help mitigate overheating of components of the aerial vehicle by quickly reducing power generated by the aerial vehicle as it operates. Further, embodiments described herein may help to reduce fluctuations in power output as the aerial vehicle operates in crosswind flight.”).

Regarding claim 20, Kohstal teaches,
a UAV system (Abstract, ”Launch-controlled unmanned aerial vehicles, and associated systems and methods are disclosed.”) comprising:
a UAV body (Figure 14b, “UAV 1410”);
a propulsion unit placed in the UAV body (Figure 14b, “motor 1441 and propeller 1443”)
and a controller placed in the UAV body, wherein the controller (Paragraph [0060], “A support 1420 carries a corresponding controller 1460”) comprises:
a storage storing computer executable instructions (Paragraph [0057], "The memory 1482 and storage devices 1484 are computer-readable storage media that can store instructions that implement at least some portions of the actions described herein"); and
a processor configured to execute the computer executable instructions stored in the storage to execute a UAV control method (Paragraph [0059], "implemented by, for example, programmable circuitry (e.g., one or more microprocessors) programmed with software and/or firmware") comprising:
collecting status information of a UAV during a launch process, the launch process including at least a first time period during which the UAV has not been launched and is under constraint (Paragraph [0067], "In an “idle” phase, mode, or step 1610, the UAV controller can store the IMU data and run a routine to detect a freefall event") 
and a second time period during which the UAV has been launched and is free of constraint (Paragraph [0074], "the system can identify a distance, e.g., D1, D2, D3, corresponding to the magnitude or force of the throw, project the launch vector onto a plane, e.g., 7 feet above the earth's surface, or at the launch altitude, and then set a flight path or trajectory (TR1, TR2, TR3) which will bring the UAV to a position on the plane", the system continuously records the distance of the UAV from the launch point or to the ground)
identifying a launch action based on the status information (Paragraph [0061], "launching the UAV by hand, while the motion of the launch is measured" and the launch motion is determined by "the direction of the launch can be used to set the direction of a linear trajectory, and the acceleration during the launch (resulting in a launch velocity at and shortly after launch) can be used to set the length of the trajectory")
identifying the launch action as a linear launch (Paragraph [0073] and fig. 17A, "the throw velocity vector can be used to determine the flight path taken by the UAV", here the system is able to determine the launch vector of the throw (launch action type) to be lateral, vertical or a combination and control the UAV to travel along that linear path)
identifying the launch action as a circular launch (Paragraph [0076], “if the user spins the UAV upon release,... the motion can signal the UAV to circle around the user after reaching its turning point”, here the UAV is identifying the spin which is interpreted as a circular launch)
and controlling movements of the UAV in the second time period based on the identified launch action (Paragraph [0061], "The measurements, e.g., the parameters of this motion, can be used to pre-program the trajectory. For example, the direction of the launch can be used to set the direction of a linear trajectory, and the acceleration during the launch (resulting in a launch velocity at and shortly after launch) can be used to set the length of the trajectory").  
However Kohstall does not explicitly teach determining an angle between a direction of acceleration of the UAV at an end segment of the first time period and a direction of a velocity of the UAV at a beginning segment of the second period being greater or less than a predetermined angle threshold. 
Jensen teaches methods and systems to control an aerial vehicle including
determining an angle between a direction of an acceleration of the UAV at an end segment of the first time period and a direction of a velocity of the UAV at a beginning segment of the second period being greater or less than a predetermined angle threshold (Paragraph [0074-0075], “For example, the first location 310 may be at a first angle from an axis extending from the ground station 110 that is substantially parallel to the ground 302. In some implementations, the first angle may be 30 degrees from the axis. In some situations, the first angle may be referred to as azimuth, and the first angle may be between 30 degrees clockwise from the axis and 330 degrees clockwise from the axis, such as 15 degrees clockwise from the axis or 345 degrees clockwise from the axis. As another example, the first location 310 may be at a second angle from the axis. In some implementations, the second angle may be 10 degrees from the axis. In some situations, the second angle may be referred to as elevation, and the second angle may be between 10 degrees in a direction above the axis and 10 degrees in a direction below the axis. The term "substantially parallel," as used in this disclosure refers to exactly parallel and/or one or more deviations from exactly parallel that do not significantly impact transitioning an aerial vehicle between certain flight modes described herein.”, here the system is determining an angle of the flight path from a first location, this angle can include a threshold of +/- 10 degrees) (Paragraph [0104], “Based on the determination, the aerial vehicle may determine a variation angle and using the variation angle may vary the second flight path in a manner such that the second flight path is varied from the first flight path at the variation angle.”, here the system is determining a variation angle between a first flight portion and second flight portion). 
Kohstall and Jensen are analogous art as they are both generally related to the control of aerial vehicle systems. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include determining an angle between a direction of acceleration of the UAV at an end segment of the first time period and a direction of a velocity of the UAV at a beginning segment of the second period being greater or less than a predetermined angle threshold of Jensen in the system for controlling an unmanned aerial vehicle of Kohstall in order to improve the performance of the aerial vehicle and reduce power fluctuations (Jensen, Paragraph [0003], “Beneficially, embodiments described herein may help mitigate overheating of components of the aerial vehicle by quickly reducing power generated by the aerial vehicle as it operates. Further, embodiments described herein may help to reduce fluctuations in power output as the aerial vehicle operates in crosswind flight.”).

Claims 8, 11-13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohstal (US 20170322563) in view of Jensen (US-20150175262) and further in view of Wang (US 20170291705). 

Regarding claim 8, the combination of Kohstal and Jensen teaches the system as discussed above in claim 1, however Kohstal does not explicitly teach wherein identifying the plurality of launch action types includes in response to the UAV maintaining in a zero-speed state, the launch action is identified as a flat launch.
Wang teaches a method and apparatus for controlling an unmanned aerial vehicle including
wherein identifying the plurality of launch action types includes one or more of the following:
in response to the UAV maintaining in a zero-speed state, the launch action is identified as a flat launch (Paragraph [0032], "Then the user could perform actions to trigger the predetermined conditions under which the UAV 110 could adjust its output power to achieve intended operations. For example, the user can withdraw his hand 120 from holding the UAV 110 at a particular moment") (Paragraph [0033], "once the predetermined condition is met, the rotation speed of the at least one rotor is increased from the preset rotation speed to the rated rotation speed. Since the rated rotation speed may not enable the UAV 110 to make stable hovering, the rotation speed of the at least one rotor may be adjusted to change the motion speed of the UAV 110 , such that the UAV 110 can be controlled to hover at a predetermined height. The predetermined height may be substantially same as the height of the position in FIG. 1B", this means that when the UAV is being held by the user it is in a zero-speed state. After the user removes their hand, the UAV briefly maintains a zero-speed state and the launch condition is met by the removing of the hand and the UAV is controlled to hover at that height)
Kohstal, Jensen and Wang are analogous art as they are all generally related to systems and methods for controlling aerial vehicles. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include identifying the plurality of launch action types includes in response to the UAV maintaining in a zero-speed state, the launch action is identified as a flat launch of Wang in the system for controlling an unmanned aerial vehicle of Kohstall and Jensen in order to improve the quality of a captured image (Wang, Paragraph [0035], “Once the UAV 110 is hovering at the predetermined height, it means that the UAV 110 has entered a normal flight state. Then, the UAV 110 could fly to any positions, for example, the same position as in FIG. 1B, to perform any operations as intended by the user. For example, the UAV 110 can be equipped with a camera to capture an image. Specifically, during the capturing, since a capturing position and a capturing angle are the key factor to get a good image, the UAV 110 can hover at an intended position and perform steady flight from the intended position, thus obtaining the capturing position and shooting angle as required by the user. Then, in accordance with the capturing angle, the user can do a variety of activities including posing to get an ideal image”).

Regarding claim 11, the combination of Kohstal, Jensen, and Wang teaches the system as discussed above in claim 8, Kohstal further teaches,
wherein the trajectory includes: a translational trajectory, wherein in response to the launch action being the linear launch, the UAV is controlled to perform a translational motion starting from the location at the beginning segment of the second time period (Paragraph [0073] and fig. 17A, "the throw velocity vector can be used to determine the flight path taken by the UAV", the system is able to determine the launch vector of the throw (launch action type) to be lateral, vertical or a combination and control the UAV to travel along that linear path)
and a circular trajectory, wherein in response to the launch action being the circular launch, the UAV is controlled to perform a circular motion that extends helically around a specific location (Paragraph [0076], “if the user spins the UAV upon release,... the motion can signal the UAV to circle around the user after reaching its turning point”).
However, Kohstal does not explicitly teach, wherein the trajectories include a hovering position, wherein in response to the launch action being the flat launch, the UAV is controlled to hover at a location at the beginning segment of the second time period.
Wang teaches a method and apparatus for controlling an unmanned aerial vehicle including
a hovering position, wherein in response to the launch action being the flat launch, the UAV is controlled to hover at a location at the beginning segment of the second time period (Paragraph [0032], "Then the user could perform actions to trigger the predetermined conditions under which the UAV 110 could adjust its output power to achieve intended operations. For example, the user can withdraw his hand 120 from holding the UAV 110 at a particular moment") (Paragraph [0033], "once the predetermined condition is met, the rotation speed of the at least one rotor is increased from the preset rotation speed to the rated rotation speed. Since the rated rotation speed may not enable the UAV 110 to make stable hovering, the rotation speed of the at least one rotor may be adjusted to change the motion speed of the UAV 110 , such that the UAV 110 can be controlled to hover at a predetermined height. The predetermined height may be substantially same as the height of the position in FIG. 1B", when the UAV is being held by the user it is in a zero-speed state. After the user removes their hand, the UAV briefly maintains a zero-speed state and the launch condition is met by the removing of the hand and the UAV is controlled to hover at that height).
Kohstal, Jensen and Wang are analogous art as they are all generally related to systems and methods for controlling aerial vehicles. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include identifying the plurality of launch action types includes in response to the UAV maintaining in a zero-speed state, the launch action is identified as a flat launch of Wang in the system for controlling an unmanned aerial vehicle of Kohstall and Jensen in order to improve the quality of a captured image (Wang, Paragraph [0035], “Once the UAV 110 is hovering at the predetermined height, it means that the UAV 110 has entered a normal flight state. Then, the UAV 110 could fly to any positions, for example, the same position as in FIG. 1B, to perform any operations as intended by the user. For example, the UAV 110 can be equipped with a camera to capture an image. Specifically, during the capturing, since a capturing position and a capturing angle are the key factor to get a good image, the UAV 110 can hover at an intended position and perform steady flight from the intended position, thus obtaining the capturing position and shooting angle as required by the user. Then, in accordance with the capturing angle, the user can do a variety of activities including posing to get an ideal image”).

Regarding claim 12, the combination of Kohstal, Jensen, and Wang teaches the system as discussed above in claim 11, Kohstal further teaches,
the method of claim 11, wherein in response to the launch action being identified as the linear launch (Paragraph [0073] and fig. 17A, "the throw velocity vector can be used to determine the flight path taken by the UAV", The system is able to determine the launch vector of the throw (launch action type) to be lateral, vertical or a combination)
identifying the launch action further includes detecting the direction of the acceleration at the end segment of the first time period or the direction of the velocity at the beginning segment of the second time period, identifying a subtype of the linear launch, wherein identifying the subtype of the linear launch includes one or more of the following (Paragraph [0069], "the release of the UAV to have happened in a particular time window before the freefall detection event" and "integrating the acceleration over the time window, the routine can determine the velocity vector")
in response to the UAV having an acceleration in the horizontal direction at the end segment of the first time period, or a velocity in the horizontal direction at the beginning segment of the second time period, the linear launch is identified as a lateral launch (fig. 17A shows the different types of launch types and their trajectories. The "lateral launch" is shown as V3) 
or in response to the acceleration of the UAV at the end segment of the first time period, or the velocity in the beginning segment of the second time period being along the vertical direction, the linear launch is identified as a vertical launch (fig. 17A shows the different types of launch types and their trajectories. Based on the figure and disclosures, a person of ordinary skill in the art would understand that if the UAV was thrown substantially in a vertical direction similar to V1, the launch type would be recognized as a "vertical launch" and the trajectory would be vertical following the launch direction).  

Regarding claim 13, the combination of Kohstal, Jensen, and Wang teaches the system as discussed above in claim 11. Kohstal further teaches,
the method of claim 11, wherein controlling the UAV to move according to the trajectory further includes in response to identifying one launch action, control the UAV to move along an associated trajectory (Paragraph [0073], "Signal processing can be performed to identify the first vector v1 at release, as distinguished, e.g., the pre-release rotation of the user's arm. The UAV is then directed along the first vector v1 until it reaches the first target location")
or in response to identifying two or more launch actions, control the UAV to move along a combination of two or more associated trajectories (fig. 17A, if the UAV is thrown at an angle between the vertical and lateral launch, the UAV will be controlled to move at the launched angle between the vertical and horizontal direction).  

Regarding claim 18, the combination of Kohstal and Jensen teaches the system as discussed above in claim 1, Kohstal further teaches
starting the UAV and begin collecting the status information of the UAV during the launch process (Paragraph [0067], "In an “idle” phase, mode, or step 1610, the UAV controller can store the IMU data and run a routine to detect a freefall event").
However, Kohstal does not explicitly teach wherein the method further includes triggering a movement of the UAV prior to collecting the status information during the launch process, including monitoring a triggering signal of the UAV; and in response to detecting the trigger signal of the UAV, start the UAV and begin collecting the status information of the UAV during the launch process.  
Wang teaches a method and apparatus for controlling an unmanned aerial vehicle including
wherein the method further includes triggering a movement of the UAV prior to collecting the status information during the launch process, including monitoring a trigger signal of the UAV (Paragraph [0051], "the user sends a take-off preparatory instruction to the UAV 110 . The take-off preparatory instruction refers to an instruction from the user that instructs the UAV 110 to be prepared for subsequent actions")
and in response to detecting the trigger signal of the UAV, starting the UAV and collecting the status information of the UAV during the launch process (Paragraph [0059], "after receiving the take-off preparatory signal, the processor 203 may check a work status of the UAV 110 . When the checking result is not qualified, the UAV 110 may not perform subsequent take-off actions. When the checking result is qualified, the UAV 110 continues to perform the subsequent take-off actions, so as to ensure the UAV 110 takes off under a normal working condition").  
Kohstal, Jensen and Wang are analogous art as they are all generally related to systems and methods for controlling aerial vehicles. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include identifying the plurality of launch action types includes in response to the UAV maintaining in a zero-speed state, the launch action is identified as a flat launch of Wang in the system for controlling an unmanned aerial vehicle of Kohstall and Jensen in order to improve the quality of a captured image (Wang, Paragraph [0035], “Once the UAV 110 is hovering at the predetermined height, it means that the UAV 110 has entered a normal flight state. Then, the UAV 110 could fly to any positions, for example, the same position as in FIG. 1B, to perform any operations as intended by the user. For example, the UAV 110 can be equipped with a camera to capture an image. Specifically, during the capturing, since a capturing position and a capturing angle are the key factor to get a good image, the UAV 110 can hover at an intended position and perform steady flight from the intended position, thus obtaining the capturing position and shooting angle as required by the user. Then, in accordance with the capturing angle, the user can do a variety of activities including posing to get an ideal image”).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohstal (US 20170322563) in view of Jensen (US-20150175262) and further in view of Giles (US 20160062364). 

Regarding claim 16, the combination of Kohstal and Jensen teaches the system as discussed above in claim 1. Kohstal further teaches,
adjusting a height of the UAV (Paragraph [0032], ”The propellers 143 can be individually controlled to direct the UAV 110 along any of the x, y, or z axes, and/or rotate the UAV about any of the foregoing axes during flight.”
wherein adjusting the height of the UAV includes in response to determining the UAV has not been launched, controlling a propulsion unit of the UAV to cause the propulsion unit to be operated in an idle state based on the detected location of the UAV (Paragraph [0067], "In an “idle” phase, mode, or step 1610, the UAV controller can store the IMU data and run a routine to detect a freefall event". The system maintains in idle as long as the detected location/condition of the UAV does not meet a predetermined condition).
However, Kohstal does not explicitly teach in response to determining the UAV having been launched and the UAV being in the second time period, use an open-loop control method to control the power source of the UAV to increase the output power from the idle state to control the height of the UAV to reach the height of the associated trajectory or a combination of the associated trajectories within a second time threshold.
Giles teaches a method of controlling a drone with a throw start including 
in response to the determining the UAV has not been launched, controlling a propulsion unit of the UAV to cause the propulsion unit to be operated in an idle state based on the detected location of the UAV (fig. 4, steps 200-202, activate "throw start mode" and wait for throw detection)
and in response to determining the UAV has been launched and the UAV is in the second time period, using an open-loop control method to control the propulsion unit of the UAV to increase an output power from the idle state to control the height of the UAV to reach a height of the associated trajectory or a height of a combination of the associated trajectories (Paragraph [0103] and fig. 4, steps 204, once freefall is detected "immediately the starting of the motors, the altitude control is an open-loop control with a fixed set-point, equal to the previously estimated feedforward value") 
within a second time threshold (Paragraph [0020], "The object of the invention is… to propose a method allowing, in the case of a throw start, to generate the transition from an initial state, in which the drone suddenly ends up in a free fall condition with its motors turned-off, to a final state in which the drone is stabilized in a lift condition at a certain height above the ground… the whole within a mini-mum time") (Paragraph [0049], "The matter is to manage this transition between the two initial and final states in the more efficient manner, by avoiding and minimizing the ad-verse phenomena (in particular a thrust of the motors that would tend to bring the drone closer to the ground), and this in a minimum time", this means that the UAV is controlled to the designated height using an open-loop command within a minimum time requirement).
Kohstal, Jensen and Giles are analogous art as they are all generally related to systems and methods for controlling aerial vehicles. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include in response to determining the UAV having been launched and the UAV being in the second time period, use an open-loop control method to control the power source of the UAV to increase the output power from the idle state to control the height of the UAV to reach the height of the associated trajectory or a combination of the associated trajectories within a second time threshold of Giles in the system for controlling an unmanned aerial vehicle of Kohstall and Jensen in order to improve the control of the vehicle by not propagating the effects of adjustments of the altitude to motor commands (Giles, Paragraph [0103], “in this phase that follows immediately the starting of the motors, the altitude control is an open-loop control with a fixed set-point, equal to the previously estimated feedforward value, which allows to ensure the starting of the four motors with an average set-point about which the attitude control loop will be able to operate. The open-loop operation of the altitude control allows not to propagate the effects of the adjustment of the altitude estimator towards the motor commands”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER FEES whose telephone number is (303)297-4343. The examiner can normally be reached Monday-Thursday 7:30 - 5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GEORGE FEES/Examiner, Art Unit 3662                

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662